Citation Nr: 0603747	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  98-14 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 10 percent for a left clavicle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served from May 1992 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 1997 
by the Department of Veterans Affairs (VA) regional office 
(RO) in Oakland, California.  In November 2004, the Board 
REMANDED the claim for an initial rating in excess of 10 
percent for a left clavicle disability, for additional 
development, to include affording the veteran a VA 
examination.  That development has been completed to the 
extent possible and the case has been returned to the Board 
for adjudication.

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's left clavicle disability is symptomatic and 
manifested by post-surgical shortening of the clavicle with 
some spur formation; it is not productive of any appreciable 
limitation of motion of the left arm, dislocation of the 
clavicle or scapula, nonunion of the clavicle or scapula, or 
malunion of the clavicle or scapula.  


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 10 
percent for a left clavicle disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5201, 5202, 5203 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the November 2004 
remand, the RO rating decisions, the statement of the case 
and supplemental statements of the case, issued in connection 
with the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, correspondence 
from the RO sent to the appellant, to include the June 2003 
and July 2005 letters, specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the June 
2003 and July 2005 letters, satisfied the notice requirements 
by: (1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the letters did not explicitly request 
that he provide any evidence in his possession that pertained 
to his claim, he was informed that it was his responsibility 
to ensure that VA received any evidence not in the possession 
of the Federal government; this would necessarily include 
submitting any relevant evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits. VCAA 
was not enacted prior to the issuance of the July 1997 RO 
decision that is the subject of this appeal.  The RO 
obviously could not inform the veteran of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board also notes 
that prior to the July 1997 RO decision and subsequently, the 
veteran has been presented opportunities to present any 
evidence in his possession or that he could obtain that would 
help substantiate his claim.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The veteran has not made the RO or 
the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide his appeal. 

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the veteran's appeal.  See 38 
C.F.R. § 5103A(d).  The relevant post-service medical 
evidence includes a report 3 VA examinations, which when read 
together were thorough in nature and included relevant 
findings for rating purposes.  Under these circumstances, 
there is no further duty to provide another examination or 
medical opinion.  Id.  The Board finds that all obtainable 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's service medical records show that he had a 
resection of the left shoulder in May 1996.  Upon discharge, 
a clinician who examined the veteran noted decreased strength 
of 4 out of 5 in the left shoulder.  The veteran claims that 
his left clavicle disability is more disabling than is 
evaluated.

The veteran underwent a VA examination in April 1997.  The 
examiner indicated that the left clavicle had been shortened.  
There was a well-healed 4 inch surgical scar across the 
shoulder near the distal end of the clavicle.  The left 
shoulder had full range of motion.  X-rays revealed 
shortening of the left clavicle post-surgery.  By a rating 
decision dated in July 1997, the RO granted service 
connection for a left clavicle disability and assigned an 
initial rating of 10 percent.

Post-service medical reports show several complaints of 
weakness and pain in the left shoulder.  A clinician observed 
in March 1998, that the veteran's left shoulder pain appeared 
to be weather related in that it became painful when it was 
cold and damp.  There was normal range of motion of the left 
shoulder.  The clinician found no evidence of crepitus on 
passive range of motion, nor of inflammation or joint fluid.  
No tender or trigger points were elicited on palpitation of 
soft tissue around the left shoulder.  

The veteran underwent a VA examination of the left shoulder 
in November 2000.  He reported that he could not recall when 
he had last received treatment for his left shoulder.  He 
complained of decreased strength and pain in the superior 
aspect of the shoulder, however, he no longer experienced 
pain in relation to the weather.  The veteran related that he 
experienced tingling and numbness in the superior lateral 
aspect of the shoulder.  The veteran stated that his shoulder 
had improved.  He reported taking over-the counter medication 
approximately once a week to treat the pain.  On examination 
he had full and painless range of motion, with 170 degrees of 
abduction and forward flexion, with 90 degrees of external 
rotation and 95 degrees of internal rotation bilaterally.  
The examiner did not observe atrophy of the shoulder girdle.  
Strength was noted to be 5 out of 5.  A 3 1/2 strap-like scar 
was observed over the left shoulder superiorly.  It was-
healed and non-tender.  The veteran was able to reach down 
behind his neck and up behind his back equally bilaterally.  
The empty can sign for the rotator was negative.  X-rays of 
the shoulder show that there was a resection, but no 
elevation, of the distal clavicle.  There was a small spur on 
the margin of the distal clavicle, and also one superiorly.  
The glenohumeral joint was within normal limits.  The veteran 
was diagnosed with status post-left distal clavicle 
resection.  

A post-service medical report dated in October 2002 shows 
that one and a half years prior, the veteran was involved in 
a motorcycle accident wherein the motorcycle fell on his left 
side.  At the time he complained of tingling and numbness of 
the left shoulder.  The clinician noted that there was also 
subjective weakness with drooping of objects while using left 
thumb and 2nd digit. 

Pursuant to the November 2004 Board remand, the veteran 
underwent a VA examination.  He presented subjective 
complaints of decreased strength in his left shoulder when 
compared to the right, along with numbness.  He stated that 
occasionally he did shoulder exercises and used a Thera-band.  
The examiner noted that the veteran was right hand dominant.  
On physical examination, his shoulder revealed a well-healed, 
non-tender 2 3/4 scar over the acromioclavicular joint, 
extending in the saggital plane.  The examiner found no 
evidence of crepitus on range of motion of both shoulders, 
with 170 degrees of abduction and forward flexion, and 90 
degrees of external and internal rotation.  He noted 5 out of 
5 strength in abduction and forward flexion, internal and 
external rotation of the shoulders.  The cross of the chest 
test for the AC joint, the impingement tests, and the empty 
can sign for the rotator cuff were negative bilaterally.  
Examination of the elbows and wrists in both hands was 
entirely normal.  The veteran was scheduled to have his left 
clavicle x-rayed, however, he was unable to have x-rays done 
due to personal reasons.  The examiner indicated having 
reviewed the case file in preparation for the examination.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should  
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  For 
purposes of rating disability from arthritis, the shoulder is 
considered a major joint.  38 C.F.R. § 4.45(f).

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5201 provides that limitation of motion of 
the major arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the major arm 
midway between the side and shoulder level warrants a 30 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity; a 30 percent rating is 
granted when there is marked deformity for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  A fibrous union of the 
major humerus warrants a 50 percent rating.  A 60 percent  
rating is granted for nonunion (false flail joint) of the 
major humerus.  Loss of head of the major humerus (flail 
shoulder) warrants a 80 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  The note in Diagnostic Code 5203 provides 
that an impairment of the clavicle or scapula can also be 
rated on impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5203.

Disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25(b).  However, the 
evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  See 38 
C.F.R. § 4.14.  The Court has held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).
In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

Analysis
 
The record reflects that the RO has rated the veteran's left 
clavicle disability under Diagnostic Code 5203.  The Board 
has considered this diagnostic code and whether another 
rating code is more appropriate than the one used by the RO, 
or applicable in addition to Code 5203.  However, given the 
medical and X-ray evidence of record, a rating in excess of 
10 percent is not warranted under any of the criteria found 
in 38 C.F.R. § 5201-5203.  See Tedeschi v. Brown, 7 Vet. App. 
411 (1995).

The Board finds that the symptomatology referable to the 
veteran's left clavicle disability does not satisfy the 
criteria for a 20 percent rating under Diagnostic Code 5203.  
The veteran has presented subjective complaints of pain and 
decreased strength of the left shoulder.  X-rays revealed a 
small spur on the margin of the distal clavicle, and also one 
superiorly, along with post-surgical shortening of the left 
clavicle, with no elevation of the distal clavicle.  However, 
there is no evidence of crepitus, or atrophy of the shoulder 
girdle.  The left clavicle was non-tender to palpation.  
Passive range of motion was non-tender.  Active range of 
motion was normal.  There is no objective medical evidence 
that the veteran's left clavicle failed to heal normally, and 
he denied any post-surgical dislocation.  In general, there 
is no clinical or X-ray evidence to substantiate dislocation 
of the clavicle or scapula, or for nonunion or malunion of 
the clavicle or scapula with loose movement so as to warrant 
an assignment of 20 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203.

The Board has considered a higher rating under Diagnostic 
Code 5201.  However, as previously noted, the medical 
evidence shows that the range of motion of the veteran's left 
shoulder is normal.  In November 2000, the veteran was 
observed to have full and painless range of motion, with 170 
degrees of abduction and forward flexion, 90 degrees of 
external rotation and 95 degrees of internal rotation 
bilaterally.  Similarly, in November 2004, a VA examiner 
noted normal range of motion of both shoulders with 170 
degrees of abduction and forward flexion, and 90 degrees of 
external and internal rotation.  Thus, he is not entitled to 
a higher rating under Diagnostic Code 5201.  

There is X-ray evidence of some spur formation without a 
diagnosis of arthritis.  Even assuming such a diagnosis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, the veteran's 
current 10 percent rating would take into account arthritis 
of a major joint and, as arthritis is also rated on the basis 
of the degree of limitation of motion of the joint affected, 
the veteran's normal range of motion of the left shoulder or 
arm weighs against a higher rating under the applicable range 
of motion Diagnostic Code, 5201.  

The Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra.  However, the preponderance of the evidence is 
against a finding that the veteran has any additional 
limitation of motion o the left shoulder or arm due to pain 
or flare-ups of pain, supported by objective findings, to a 
degree that would support a rating in excess of 10 percent 
(i.e., limitation of motion of the arm that more nearly 
approximates 90 degrees or the arm motion limited to the 
shoulder level), nor is there medical evidence of  
fatigability, weakness, or incoordination that results in 
such additional limitation of motion of the left arm.  

Overall, impairment of the left clavicle more nearly 
approximates the rating criteria for a 10 percent evaluation 
pursuant to Diagnostic Code 5203.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for a left clavicle disability must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2005).  The veteran has submitted no supportive evidence 
indicating that his left clavicle disability has interfered 
with his employment beyond that contemplated by his current 
10 percent rating.  In addition, the evidence of record does 
not reflect frequent periods of hospitalization or indicate 
that the manifestations of the disability at issue are 
unusual or exceptional.  Rather, the evidence shows that the 
manifestations are those contemplated by the schedular 
criteria.  There is no indication in the record that the 
average industrial impairment resulting from the veteran's 
left clavicle disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission to determine if an extra-schedular rating is 
warranted pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).    







ORDER

Entitlement to the assignment of an initial or staged rating 
in excess of 10 percent for a left clavicle disability is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


